Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 1 of 17




                      EXHIBIT 5
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 2 of 17



                                                                       Page 1

   1                        UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
   2                       CIVIL ACTION NO. 0:20-cv-60416
   3
   4      TOCMAIL, INC., a Florida corporation,
   5                    Plaintiff,
   6      -vs-
   7
          MICROSOFT CORPORATION, a Washington
   8      corporation,
   9
                        Defendant.
  10      _______________________________________/
  11
  12
  13
                                   Zoom Remote Proceedings
  14                               Monday, March 22, 2021
                                   11:04 a.m. - 5:53 p.m.
  15
  16              VIDEOTAPED VIDEO TELECONFERENCE DEPOSITION OF
                               KEITH URGONE, Ph.D.
  17
  18
  19
  20
  21
  22
  23
                          Taken before Robyn Maxwell, RPR, FPR,
  24      RSA, and Notary Public in and for the State of Florida at
          Large, pursuant to Notice of Taking Deposition filed in
  25      the above-mentioned cause.

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 3 of 17



                                                                       Page 2

   1      APPEARANCES (VIA VIDEOCONFERENCE):
   2
   3             ON BEHALF OF THE PLAINTIFF:
                     JOSHUA DAVID MARTIN, ESQUIRE
   4                 josh.martin@johnsonmartinlaw.com
                     JOHNSON & MARTIN, P.A.
   5                 500 W. Cypress Creek Road
                     Suite 430
   6                 Fort Lauderdale, FL 33309
                     954.790.6699
   7
   8
                 ON BEHALF OF THE DEFENDANT:
   9                 MARY-OLGA LOVETT, ESQUIRE
                     lovettm@gtlaw.com
  10                 JEREMY SIMMONS, ESQUIRE
                     simmonsje@gtlaw.com
  11                 GREENBERG TRAURIG LLC
                     1000 Louisiana Street
  12                 Suite 1700
                     Houston, TX 77002
  13                 713.374.3541
  14
                      EVELYN ANNE COBOS, ESQUIRE
  15                  cobose@gtlaw.com
                      GREENBERG TRAURIG
  16                  333 Avenue of the Americas
                      Suite 4400
  17                  Miami, FL 33131
                      305.579.0506
  18
  19
  20
                 VIDEOGRAPHER:    ALAN PALLER
  21
                 ALSO PRESENT:
  22                  RACHEL HYMEN, CAMERON ROTH, AARON WOLKE, MARCY
                 GORE
  23
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 4 of 17



                                                                            Page 5

   1                  outcome.
   2                          At this time counsel will now state their
   3                  appearances and affiliations for the record.              If
   4                  there are any objections to proceeding, please
   5                  state them at the time of your appearance
   6                  beginning with the noticing attorney.
   7                          MR. MARTIN:      Good morning.      This is Joshua
   8                  Martin here on the behalf of the plaintiff,
   9                  TocMail, Inc.     I also have Aaron Wolke, a
  10                  paralegal from my office who is attending the Zoom
  11                  conference today along with Marcy Gore,
  12                  Plaintiff's retained financial expert in this
  13                  case.
  14                          MS. LOVETT:      Good morning.      This is
  15                  Mary-Olga Lovett with Greenberg Traurig.              I have
  16                  with me my colleagues, Evie Cobos and Jeremy
  17                  Simmons who are attorneys with my firm.            And we
  18                  also have our support service -- trial support
  19                  specialist, Rachel Hymel, and our paralegal,
  20                  Cameron Roth.
  21                          THE COURT REPORTER:          Raise your right hand,
  22                  please.
  23                          Do you solemnly swear or affirm the
  24                  testimony you are about to give in this matter
  25                  will be the truth, the whole truth and nothing but

                                      Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 5 of 17



                                                                       Page 6

   1                  the truth?
   2                        THE WITNESS:       I do.
   3      Thereupon,
   4                               KEITH UGONE, PH.D.,
   5      having been first duly sworn or affirmed, was examined
   6      and testified as follows:
   7                               DIRECT EXAMINATION
   8      BY MR. MARTIN:
   9                  Q.    Good morning.        Again my name is Josh
  10      Martin.      I am counsel for plaintiff in this case.          Can
  11      you please state and spell your name for the record.
  12                  A.    Yes.    My name's Keith Raymond Ugone.        Last
  13      name is spelled U-G-O-N-E.
  14                  Q.    Mr. Ugone, you were retained by Microsoft
  15      as a rebuttal expert in this case, correct?
  16                  A.    Yes.
  17                  Q.    You produced a rebuttal expert report?
  18                  A.    Yes.
  19                        MR. MARTIN:       Aaron, can you go ahead and
  20                  put the rebuttal report up, please.
  21                        (Plaintiff Exhibit 1 was marked.)
  22      BY MR. MARTIN:
  23                  Q.    Aaron from my office is going to be
  24      assisting with documents today.              I'm sure you've been
  25      familiar with the Zoom process, but we have to use the

                                     Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 6 of 17



                                                                                Page 7

   1      Exhibit Share to show you exhibits that we're going to
   2      look at.
   3                  A.      Sure.
   4                  Q.      Okay.   This -- this says, "Rebuttal Expert
   5      Report of Keith Ugone, December 7th of 2020."
   6                          Is this the rebuttal report that you
   7      produced in this case?
   8                  A.      Yes, that appears to be, at least the first
   9      page that I can see.         But, yes, I did produce a rebuttal
  10      expert report on December 7, 2020.
  11                          MR. MARTIN:      Aaron, can you scroll to
  12                  page 3?    Sorry; go back up.              Sorry, to the first
  13                  page.    Yeah, page 1.       Okay.         Right there.
  14      BY MR. MARTIN:
  15                  Q.      In paragraph 1 there it says, "I have been
  16      retained as an economics and damages expert for Microsoft
  17      Corporation."
  18                          Is that accurate?
  19                  A.      Yes.
  20                  Q.      When were you retained in this case?
  21                  A.      Boy, I'm trying to think of the approximate
  22      time period.        But it was, obviously -- I mean, it was in
  23      advance of the rebuttal report.               Let's say, you know,
  24      maybe around a month, around that time before that,
  25      maybe.

                                      Veritext Legal Solutions
       800-726-7007                                                              305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 7 of 17



                                                                      Page 22

   1      BY MR. MARTIN:
   2                  Q.    Are you providing an opinion on causation
   3      in this case?
   4                  A.    I'm providing an opinion that Ms. Bour, in
   5      her report, fails to establish a linkage between her
   6      mathematical numbers that she's calculating and the
   7      alleged wrongful conduct, the alleged false advertising,
   8      the alleged misstatements.          And so from a damage
   9      quantification perspective, there's a number of different
  10      things that you have to do to translate either a claimed
  11      loss in sales or, you know, on the disgorgement side,
  12      they have to do to establish a linkage to the wrongful
  13      conduct.      Otherwise, it's just numbers.          It's not any
  14      sort of damages or monetary remedy.
  15                        And my opinion is that's what's missing
  16      from the -- from the Bour report.              So I wouldn't say I'm
  17      doing causation, but I'm saying there was a failure to do
  18      causation.
  19                  Q.    Did you have an opportunity to either watch
  20      or listen to Ms. Bour's deposition that took place last
  21      week?
  22                  A.    You needed one more word in there.          You
  23      said hear, watch or listen.           I didn't do any of those.
  24                  Q.    Okay.   Did you get a chance to read her
  25      deposition transcript?

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 8 of 17



                                                                      Page 23

   1                  A.   Yes.
   2                  Q.   Okay.    Yeah, it was videotaped, so I didn't
   3      know if you had a chance to watch the video and that was
   4      going to be my next question.            If not, did you read the
   5      deposition transcript?
   6                  A.   Yes, I did read the deposition transcript.
   7                  Q.   Is there -- is there anything that you read
   8      that would change any of your opinions -- I'm sorry;
   9      anything that you read in the deposition transcript that
  10      would change any of your opinions that you trust in your
  11      rebuttal report?
  12                  A.   No.    In fact, a lot of what I read just
  13      strengthened my opinions.
  14                       MR. MARTIN:       Aaron, can you scroll down?
  15      BY MR. MARTIN:
  16                  Q.   And we're going to go through these in
  17      details, but before we just start, kind of going through
  18      some of the opinions that you provided.              Can you just
  19      give me an explanation of what you mean when you say that
  20      it strengthened your opinions reading her transcript?
  21                  A.   I mean, a lot of different things.           And
  22      what I can do, too, and so I'm going to answer your
  23      question, but also as we go through the report, if I
  24      think of something to augment the answer, I'll let you
  25      know.

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 9 of 17



                                                                          Page 24

   1                       But, you know, she basically admitted she's
   2      doing no causation analysis.           She's relying on others,
   3      but all she's doing is coming up with revenues, but let's
   4      just even start there.
   5                       She takes certain products, but she does
   6      not identify the revenues down to Safe Links, as one
   7      example.    She's just taking the broader umbrella products
   8      and coming up with those revenues.               So that's -- that's
   9      one problem.     She just basically admitted that.
  10                       She admitted that she doesn't -- you know,
  11      I'm not even sure that she remembered or knew what the
  12      alleged, you know, false statements were, but she has
  13      done nothing to analyze whether Microsoft customers saw
  14      the false statements -- alleged false statements, whether
  15      they were influenced at all or confused by them, whether
  16      they were material to those allegedly confused, such that
  17      they influenced their purchase decision.                  All of those
  18      things that would go into the damage quantification
  19      process that turns math into a claim for damages is
  20      missing from her analysis, and she basically admitted
  21      that.
  22                       She also admitted that TocMail has never
  23      made a -- has never made a sale.              She admitted they
  24      basically don't have any employees.                  They don't have any
  25      infrastructure.     You know, I can go on and on and on, in

                                    Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 10 of 17



                                                                       Page 62

    1      an inference in the question.
    2                       I'm not saying that there's been any proof
    3      of damages because, if anything, there has been no
    4      reliable proof of lost profit damages.              But what I'm
    5      saying is, within her model, this is an inconsistency
    6      putting aside all of the other evaluations I have of the
    7      work that she did.
    8                  Q.   Okay.   Do you have an opinion on if TocMail
    9      were to prevail in this case at trial, how long it would
   10      take for the harm to be cured?
   11                  A.   I mean, that's -- that's assuming that
   12      there is economic harm.       That's the -- that's what I'm
   13      saying, there's a little bit of a, you know, a -- I don't
   14      know how to say this -- kind of a -- imbedded predicate
   15      in your question, where I think from my report there's
   16      been no proof of -- we're talking about lost profits
   17      now -- there's been no proof of lost profits harm.              The
   18      company hasn't made any profits.             There isn't a company.
   19      There's all of those issues, but if you want me to put
   20      all of those aside, I'm talking about the deficiency in
   21      Ms. Bour's model, and that's the opinion I'm giving.
   22                  Q.   Okay.   So your position is that even if
   23      TocMail were to prevail on liability, obtaining an
   24      injunction, there still would be no economic harm to
   25      cure?

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 11 of 17



                                                                        Page 63

    1                  A.    My position is, is that Ms. Bour's analysis
    2      does not reliably prove any lost profits damages.               That's
    3      my opinion.
    4                        MR. MARTIN:      Okay.      Can you scroll down,
    5                  Aaron?
    6      BY MR. MARTIN:
    7                  Q.    Okay.   Looking at C in the middle of the
    8      page there, Ms. Bour's proposed monetary remedies
    9      represent mathematical calculations rather than reliable
   10      measure of damages attributable to alleged wrongful
   11      conduct; do you see that?
   12                  A.    I do, yes.
   13                  Q.    Okay.   In the first sentence there, you
   14      indicate that Ms. Bour fails to provide any evaluation of
   15      the inputs into her calculations of whether her claimed
   16      monetary remedies haven't -- and I'm quoting -- economic
   17      nexus to the alleged wrongful conduct.               Is that -- when
   18      you're referring to an economic nexus there, are you
   19      referring to causation?
   20                  A.    Yes, but I just want to -- the reason why I
   21      say that is, and, again, I'm not an attorney, but
   22      sometimes when I use the term causation, I get a sense
   23      that there might be something called legal causation or
   24      what attorneys think of versus what a damage quantifier
   25      thinks about which is economic causation.               So yes, I'm

                                     Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 12 of 17



                                                                       Page 64

    1      talking about causation but from a damage quantification
    2      perspective and an economic perspective.              You know, the
    3      legal aspects of what legal causation is, you know, I
    4      can't speak to.      I just want to make sure that's clear,
    5      and that's why I used economic nexus.
    6                  Q.    Okay.   And you understand that Ms. Bour
    7      expressly stated that she is not providing an opinion on
    8      causation in this case, economic or legal, as you put it?
    9                        MS. LOVETT:      Yeah.      Yeah, objection.   Yeah,
   10                  never mind.   That is what she's saying.
   11                  A.    Yeah, so I agree she said that numerous
   12      times, but that's one of the failings that I'm pointing
   13      out is, she hasn't said anything about whether anybody
   14      has seen the alleged misrepresentations, whether anybody
   15      was confused by the alleged misrepresentations or,
   16      perhaps more importantly, the materially -- materiality
   17      aspect of the alleged misrepresentations as to whether
   18      anyone changed their purchasing behavior because of the
   19      alleged misrepresentation.          And if you don't get over
   20      those hurdles, you never get to, you know, the lost
   21      profits side.      And that's again just one aspect on the
   22      causation, economic and damages causation, you know, to
   23      the alleged wrongful conduct.
   24      BY MR. MARTIN:
   25                  Q.    Okay.   So you're -- you're saying you --

                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 13 of 17



                                                                           Page 67

    1      didn't have -- didn't have a product until just recently
    2      and has no brand name associated with them.
    3                  Q.    Okay.    So if I'm understanding you
    4      correctly, throughout your report you're -- you're
    5      expressing things that Ms. Bour should have done in terms
    6      of causation in order to properly provide an opinion in
    7      this case?
    8                  A.    Yes.    For -- to employ proper damage
    9      quantification techniques.
   10                  Q.    So is it your opinion that TocMail could
   11      not establish causation through other avenues of
   12      evidence, other people testifying, things like that, it
   13      has to be through Ms. Bour?
   14                        MS. LOVETT:       Objection; assumes facts not
   15                  in evidence.    Specifically that there are any
   16                  other such identified witnesses.
   17                        You may answer, Mr. Ugone.
   18                  A.    Yeah, I guess the way I would phrase it is,
   19      is that, you know, obviously, in any presentation in a,
   20      you know, court or legal environment, there can be
   21      various presentations that are made.                  But ultimately, my
   22      understanding is Ms. Bour's assignment was to evaluate
   23      the claim damages.        So in a sense, regardless of what
   24      evidence may be presented, there's many, many different
   25      aspects of the work that she undertook that is deficient

                                      Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 14 of 17



                                                                      Page 71

    1      that.
    2                        MR. MARTIN:      All right, Aaron, go back to
    3                  page 4.
    4      BY MR. MARTIN:
    5                  Q.    Okay.   I'm looking at D, "Ms. Bour failed
    6      to consider that not all consumers were exposed to,
    7      confused by or alter their purchase behavior because of
    8      Microsoft's allegedly misleading statements."
    9                        Do you see that?
   10                  A.    Yes.
   11                  Q.    And so here, you're referencing -- you said
   12      "Ms. Bour implicitly assumes that all consumers who
   13      purchased a product with the Safe Link" -- "Safe Links
   14      feature," and then there's three little sub points there.
   15                        Do you see that?
   16                  A.    I do, yes.
   17                  Q.    So again, is this all part of your opinion
   18      regarding causation?
   19                  A.    The economic and damages related causation,
   20      yes.
   21                        Did somebody see the alleged or the
   22      offending statement?       Were they confused by it, and was
   23      it material?      Did it alter their purchase decisions?          And
   24      Ms. Bour's report is devoid of any even acknowledgement
   25      of those concepts.

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 15 of 17



                                                                     Page 227

    1                        EXCEPT FOR ANY CORRECTIONS MADE ON
                             THE ERRATA SHEET BY ME, I CERTIFY
    2                        THIS IS A TRUE AND ACCURATE TRANSCRIPT.
    3
    4                        Keith Urgone, Ph.D.
    5
                             Sworn to and subscribed before me this
    6
                       day of                2021.
    7
           Personally known            or I.D. _______
    8
    9
   10
                                    Notary Public in and for the
   11                               State of Florida at Large
   12      My commission expires:
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 16 of 17



                                                                     Page 228

    1                         CERTIFICATE OF OATH OF WITNESS
    2
    3      THE STATE OF FLORIDA             )
                                            )    SS:
    4      COUNTY OF PALM BEACH             )
    5
    6
    7                         I, Robyn Maxwell, Registered Professional
    8      Reporter, Registered Professional Reporter, Notary Public
    9      in and for the State of Florida at Large, certify that
   10      the witness, KEITH UGONE, Ph.D., personally appeared
   11      before me on March 22, 2021 and was duly sworn by me.
   12                         WITNESS my hand and official seal this
   13      22nd day of March, 2021.
   14
   15
   16
   17
   18
   19
   20              <%16987,Signature%>
                        ________________________________
   21             Robyn Maxwell, RPR, FPR, CLR
               Realtime Systems Administrator
   22                  Notary Public, State of Florida at Large
                       Notary No. GG 194507
   23                  My Commission Expires: 4/4/2022
   24
   25

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 99-5 Entered on FLSD Docket 07/09/2021 Page 17 of 17



                                                                     Page 229

    1                    REPORTER'S DEPOSITION CERTIFICATE
    2
    3      THE STATE OF FLORIDA      )
    4      COUNTY OF PALM BEACH      )
    5
    6                         I, Robyn Maxwell, Florida Professional
    7      Reporter, certify that I was authorized to and did
    8      stenographically report the deposition of KEITH UGONE,
    9      Ph.D., the witness herein on March 22, 2021; that a
   10      review of the transcript was requested; that the
   11      foregoing pages numbered pages 1 through 231; and that
   12      the transcript is a true and complete record of my
   13      stenographic notes.
   14                         I further certify that I am not a
   15      relative, employee, attorney, or counsel of any of the
   16      parties, nor am I a relative or employee of any of the
   17      parties' attorney or counsel connected with the action,
   18      nor am I financially interested in the action.
   19             DATED this 22nd day of March, 2021.
   20
   21
   22
                            <%16987,Signature%>
   23                      _____________________________
                           Robyn Maxwell, RPR, FPR, CLR
   24                      Realtime Systems Administrator
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
